UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                             No. 98-20737
                           Summary Calendar
                        _____________________

         ANDREA ESTELLE; SHERRYE REESE; ROXANE MIHEALSICK,

                                                Plaintiffs-Appellants,

                               versus

                    CONTINENTAL AIRLINES, INC.,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-96-CV-4346)
_________________________________________________________________

                            May 20, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Andrea Estelle, Sherrye Reese, and Roxane Mihealsick appeal

the adverse summary judgment in their action under the Railway

Labor Act (RLA).   (Because the district court held that it lacked

subject matter jurisdiction over the RLA claims, it also dismissed

the state law claims.   The latter are not in issue.)

     We review a summary judgment de novo, applying the same

standard as the district court.   E.g., OHM Remediation Services v.

Evans Cooperage Co., Inc., 116 F.3d 1574, 1579 (5th Cir. 1997).

Such judgment is appropriate where “there is no genuine issue as to

any material fact and ... the moving party is entitled to a

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment as a matter of law." FED. R. CIV. P. 56(c).

       Estelle and Reese claim that Continental violated 45 U.S.C. §

152 by removing them from service as flight attendants for 11 days

with pay, because they actively opposed a new collective bargaining

agreement; Mihealsick claims that, for the same reason, other

actions by Continental forced her to return from the training

center to service as a flight attendant.                The district court

granted summary judgment because plaintiffs’ claims fell within

none   of   the   exceptions   to     the   System   Board   of    Adjustment’s

exclusive    jurisdiction      over     disputes     under   RLA     collective

bargaining agreements. Pursuant to our de novo review of the record

and our review of the briefs, summary judgment was proper, for

essentially the reasons stated by the district court.               See Estelle

v. Continental Airlines, Inc., No. H-96-4346, memorandum and order

(July 16, 1998).

                                                                    AFFIRMED




                                      - 2 -